DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-16 are examined.
Allowable Subject Matter
Claim 4 includes, inter alia, “…an extended electrode connecting the first end and the first outer conductor, wherein a thickness on the first end side of the extended electrode is greater than a thickness on the first outer conductor side of the extended electrode”.
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable claim 4, is rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Claims 1-16 have been fully considered but they are not persuasive. 
As to claim 1, Applicant asserts that the combination of Nishikawa in view of Lim fails to teach or disclose at least “a first outer conductor electrically connected to a first end of the coil conductor and exposed from the first side surface and the bottom surface in the multilayer body; and a second outer conductor electrically connected to a second end of the coil conductor and exposed from the second side surface and the bottom surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Nishikawa in view of Lim since Lim teaches at least “a first outer conductor exposed from the bottom surface in the multilayer body; and a second outer conductor exposed from the bottom surface in the multilayer body by a first outer conductor (21a, 22a) exposed from the bottom surface in the multilayer body (100); and a second outer conductor (21b, 22b) exposed from the bottom surface in the multilayer body (100) in Fig. 5. 
Further, Lim 2 teaches at least “wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length” by a width perpendicular to the lamination direction of each of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) that is shorter than the coil length in Fig. 3.
Although, the Applicant asserts, the teachings of Lim are incompatible because of differing orientation of the coil axis, Examiner respectfully disagrees, since only rudimentary skill in the art is require to adapt the limitations, which in the instant case are explicitly disclosed.  Thus, the taught limitations can reasonably be relied upon.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Nishikawa in view of Lim sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (hereinafter Nishikawa), U.S. Patent Application Publication 2017/0110234, in view of Lim, U.S. Patent Application Publication 2015/0294779.
Regarding Claim 1, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface…in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface…in the multilayer body,
...  (Nishikawa: Figs. 1-3, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from…the bottom surface in the multilayer body; and 
a second outer conductor…exposed from…the bottom surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a)…exposed from…the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b)…exposed from…the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063]).
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein a width perpendicular to the lamination direction of each of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) is shorter than the coil length (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b shorter than the coil length of coil 10 in either the lamination directing or the width direction).  (Lim: Figs. 1-3, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the shorter widths of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Nishikawa in view of Lim further teaches, wherein when viewed from a direction orthogonal to the first side surface, an end portion (Nishikawa: an end portion of 52, 62, 72) of the first outer conductor (Nishikawa: 52, 62, 72) on a first end side in the lamination direction overlaps with part of the coil conductor layer (Nishikawa: 20, 21-24) to be an outermost layer on the first end side.  (Nishikawa: Figs. 1-3, para. [0024]).
Regarding Claim 3, the combination of Nishikawa in view of Lim further teaches, wherein when viewed from the direction orthogonal to the first side surface, an end portion (Nishikawa: an end portion of 52, 62, 72) of the first outer conductor (Nishikawa: 52, 62, 72) on a second end side in the lamination direction overlaps with part of the coil conductor layer (Nishikawa: 20, 21-24) to be an outermost layer on the second end side.  (Nishikawa: Figs. 1-3, para. [0024]0).
Regarding Claim 7 and similarly claims 8 and 9, Nishikawa teaches external electrodes (E1, E2) on side surfaces (S2, S3) and mounting surface (S1).  (Nishikawa: Figs. 1-3, para. [0024]).
Nishikawa does not explicitly teach, further comprising: a metal layer covering the first outer conductor, wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface.
However, Lim teaches (Fig. 2), further comprising: a metal layer (41, 42) covering the first outer conductor (21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (not labeled, bottom of body 100, Fig. 2).  (Lim: Fig. 2, para. [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external terminals of Nishikawa to include the external electrodes of Lim, the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface…surface in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface…in the multilayer body, 
wherein both ends in the lamination direction of the first outer conductor and the second outer conductor are positioned on an inner side relative to both ends in the lamination direction of the coil conductor.  (Nishikawa: Figs. 1-3, machine translation, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from…the bottom surface in the multilayer body; and 
a second outer conductor…exposed from…the bottom surface in the multilayer body, 
wherein both ends in the lamination direction of the first outer conductor and the second outer conductor are positioned on an inner side relative to both ends in the lamination direction of the coil conductor.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a)…exposed from…the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b)…exposed from…the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063]).
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein both ends perpendicular to the lamination direction of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) are positioned on an inner side relative to both ends perpendicular to the lamination direction of the coil conductor (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b positioned on an inner side relative to both ends of the coil conductor).  (Lim: Figs. 2, 16 and 28, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the both ends positioned on an inner side relative to both ends of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, the combination of Nishikawa in view of Lim further teaches, further comprising: 
a metal layer (Lim: 41, 42, Fig. 2) covering the first outer conductor (Lim: 21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (Lim: not labeled, bottom of body 100, Fig. 2), the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).
Regarding Claim 15, Nishikawa teaches, a laminated inductor component (Fig. 2) comprising: 
a multilayer body (10) which includes a first side surface (S2) and a second side surface (S3) opposing each other, and a bottom surface (11) connecting the first side surface and the second side surface, and in which a plurality of insulator layers (31-35) is laminated in a lamination direction along the first side surface, the second side surface, and the bottom surface; 
a coil conductor (20) in helical form including a plurality of coil conductor layers (21-24) wound on the insulator layers, and having a coil length (a length between loop conductors L1-L4) parallel to the lamination direction; 
a first outer conductor (52, 62, 72) electrically connected to a first end of the coil conductor and exposed from the first side surface in the multilayer body; and 
a second outer conductor (41, 51, 61) electrically connected to a second end of the coil conductor and exposed from the second side surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.  (Nishikawa: Figs. 1-3, machine translation, para. [0024]).
Nishikawa does not explicitly teach, a first outer conductor…exposed from the bottom surface in the multilayer body; and 
a second outer conductor…exposed from the bottom surface in the multilayer body, 
wherein a width along the lamination direction of each of the first outer conductor and the second outer conductor is shorter than the coil length.
However, Lim teaches (Fig. 5), a first outer conductor (21a, 22a) exposed from the bottom surface in the multilayer body (100); and 
a second outer conductor (21b, 22b) exposed from the bottom surface in the multilayer body (100). (Lim: Figs. 5 and 6, para. [0060], [0062], [0063])
Further, Lim 2 (second embodiment, Fig. 3) teaches (Fig. 3), wherein a width perpendicular to the lamination direction of each of the first outer conductor (21a, 22a) and the second outer conductor (21b, 22b) is shorter than the coil length (although drawings may not be to scale, Fig. 3 teaches lead parts 21a, 22a, 21b, 22b shorter than the coil length of coil 10 in either the lamination directing or the width direction).  (Lim: Figs. 1-3, para. [0044], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include being exposed from the bottom of Lim, the motivation being that “the first lead parts 21a and 22a may be connected to the first external electrode 41 and the second lead parts 21b and 22b may be connected to the second external electrode 42” [0063].  (Lim: Fig. 5, para. [0063]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second outer conductors (connection conductors) of Nishikawa to include the shorter widths of Lim 2, the motivation being so that the lead parts could connect with the external electrodes while being displaced from an edge of the multilayer body in order to facilitate connection with the external electrodes (41, 42).  (Lim: Fig. 2, para. [0044], [0045]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, the combination of Nishikawa in view of Lim further teaches, further comprising: 
a metal layer (Lim: 41, 42, Fig. 2) covering the first outer conductor (Lim: 21a, 22a, 21b, 22b), wherein both ends in the lamination direction of the metal layer are positioned in the bottom surface (Lim: not labeled, bottom of body 100, Fig. 2), the motivation being to provide “the first and second internal coil patterns 21 and 22 may be connected to the first external electrode 41” [0032] and mounted in a circuit.  (Lim: Fig. 2, para. [0032]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/05/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837